PER CURIAM.
We grant the petition for writ of certio-rari and quash the trial court’s order disqualifying counsel for petitioners on the authority of Ray v. Stuckey, 491 So.2d 1211 (Fla. 1st DCA 1986) and Cazares v. Church of Scientology of California, Inc., 429 So.2d 348 (Fla. 5th DCA 1983). We grant the petition because we find no evi-dentiary support for respondents’ claim that counsel was an indispensable witness who would have to be called by petitioners or that counsel would offer testimony adverse to petitioners’ case.
HERSEY, C.J., and ANSTEAD and GLICKSTEIN, JJ., concur.